Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1, 2, 5-7, 10-12 and 15 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 6 and 11, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious control the display to display a plurality of call entries including incoming call entries and outgoing call entries corresponding to a plurality of phone numbers; and

based on receiving a selection of one of the plurality of call entries that corresponds to a phone number:

control the display to display: (i) a first option for modifying prestored information associated with the phone number corresponding to the one of the plurality of call entries, without displaying a second option for adding the phone number to an address book, (ii) call history information for the phone number, and (iii) a third option for unblocking a call from the phone number together, when the phone number is in the address book and registered for blocking the call from the phone number, wherein the prestored information associated with the phone number corresponding to the one of the plurality of call entries includes a name for the phone number,

control the display to display: (i) the second option, without displaying the first option, (ii) the call history information for the phone number, and (iii) the third option together, when the phone number is not in the address book and is registered for blocking the call from the phone number,

control the display to display: (i) the first option, without displaying the second option, (ii) the call history information for the phone number, and (iii) a fourth option for blocking a call from the phone number together, when the phone number is in the address book and is not registered for blocking the call from the phone number, and

control the display to display: (i) the second option, without displaying the first option, (ii) the call history information for the phone number, and (iii) the fourth option together, when the phone number is not in the address book and is not registered for blocking the call from the phone number.


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
March 29, 2021 

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643